Exhibit 10.3

ALLSCRIPTS, INC.

EMPLOYMENT AGREEMENT

  THIS EMPLOYMENT AGREEMENT, (this "Agreement") is made as of this 8th day of
July, 2002, by and between Allscripts, Inc., a corporation organized and
existing under the laws of the State of Illinois, with its principal place of
business at 2401 Commerce Drive, Libertyville, Illinois 60048 ("Company") and
Joe Carey ("Executive").

RECITALS

WHREAS, Company desires to employ Executive as its Chief Operating Officer; and

WHEREAS, Executive desires to be employed by Company in the aforesaid capacity.

NOW THEREFORE, in consideration of the foregoing premises, of the mutual
agreements and covenants contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

AGREEMENT

1. Employment.
  Company hereby agrees to employ Executive, and Executive hereby accepts
employment, as Executive Vice President, Sales and Marketing of Company,
pursuant to the terms of this Agreement. Executive shall have the duties and
responsibilities and perform such administrative and managerial services of that
position as are set forth in the bylaws of Company (the "Bylaws") or as shall be
delegated or assigned to Executive by the Board of Directors of Company from
time to time. Executive shall carry out his responsibilities hereunder on a
full-time basis for and on behalf of Company; provided that Executive shall be
entitled to devote time to outside boards of directors, personal investments,
civic and charitable activities, and personal education and development, so long
as such activities do not interfere with or conflict with Executive's duties
hereunder. Notwithstanding the foregoing, Executive agrees that, during the term
of this Agreement, Executive shall not act as an officer of any entity other
than Company without the prior written consent of Company.

2. Effective Date and Term.

    The initial term of Executive's employment by Company under this Agreement
shall commence as of July 8, 2002 (the "Effective Date") and shall continue in
effect for a term of three (3) years, unless earlier terminated as provided
herein. Thereafter, this Agreement shall automatically renew for additional and
successive terms of one (1) year each, unless either Company or Executive elects
not to renew this Agreement upon the expiration of the initial term or any
renewal term by providing written notice of such non-renewal to the other party
at least one hundred eighty (180) days prior to the expiration of the then
current term. As used herein, the term "Employment Period" shall mean the period
of from the Effective Date until the termination of the Agreement (i) for
non-renewal pursuant to this Section 2, or (ii) pursuant to Section 4 herein.

3. Compensation and Benefits.

    In consideration for the services Executive shall render under this
Agreement, Company shall provide or cause to be provided to Executive the
following compensation and benefits:

    3.1 Base Salary. During the Employment Period, Company shall pay to
Executive an annual base salary at a rate of two hundred twenty-five thousand
dollars ($225,000) per annum, subject to all appropriate federal and state
withholding taxes, which base salary shall be payable in accordance with
Company's normal payroll practices and procedures. Executive's base salary shall
be reviewed annually prior to the beginning of each Fiscal Year (as defined
below) during the Employment Period by the Board of Directors of Company (the
"Board"), or a committee of the Board, and may be increased in the sole
discretion of the Board, or such committee of the Board, based on Executive's
performance during the preceding Fiscal Year. For purposes of this Agreement,
the term "Fiscal Year" shall mean the fiscal year of the Company, commencing on
January 1 of each year and ending on December 31. Executive's base salary, as
such base salary may be increased annually hereunder, is hereinafter referred to
as the "Base Salary."

    3.2 Performance Bonus. Executive shall be eligible to receive a cash bonus
with respect to each Fiscal Year of Company that ends during the term of this
Agreement (the "Performance Bonus"). Payment of the Performance Bonus, if any,
will be subject to the sole discretion of the Board or a committee of the Board,
and the amount of any such Performance Bonus will be determined by, and based
upon criteria selected by, the Board or such committee, but in no event shall be
less than seventy-five thousand dollars ($75,000).

    3.3 Benefits. During the Employment Period and as otherwise provided
hereunder, Executive shall be entitled to the following:

        3.3.1 Vacation. Executive shall be entitled to twenty (20) business days
per Fiscal Year of paid vacation, such vacation time not to be cumulative (i.e.,
vacation time not taken in any Fiscal Year shall not be carried forward and used
in any subsequent Fiscal Year).

        3.3.2 Participation in Benefit Plans. Executive shall be entitled to
health and/or dental benefits, including immediate coverage for Executive and
his eligible dependents, which are generally available to Company's senior
executive employees and as provided by Company in accordance with its group
health insurance plan coverage. In addition, Executive shall be entitled to
participate in any profit sharing plan, retirement plan, group life insurance
plan or other insurance plan or medical expense plan maintained by the Company
for its senior executives generally, in accordance with the general eligibility
criteria therein.

        3.3.3 Physical Examination. Executive shall be entitled to receive
reimbursement for the cost of one general physical examination per twelve (12)
month period during the term of the Agreement from a physician chosen by
Executive in his reasonable discretion.

        3.3.4 Perquisites. Executive shall be entitled to such other benefits
and perquisites that are generally available to Company's senior executive
employees and as provided in accordance with Company's plans, practices,
policies and programs for senior executive employees of Company.

        3.3.5 Indemnification. Executive shall be entitled to indemnification
(including immediate advancement of all legal fees with respect to any claim for
indemnification) and directors' and officers' insurance coverage, to the extent
made available to other senior executives, in accordance with the Bylaws and all
other applicable policies and procedures of Company.

    3.4 Expenses. Company shall reimburse Executive for proper and necessary
expenses incurred by Executive in the performance of his duties under this
Agreement from time to time upon Executive's submission to Company of invoices
of such expenses in reasonable detail and subject to all standard policies and
procedures of Company with respect to such expenses.

    3.5 Stock Awards. Executive shall be eligible to participate in any
applicable stock bonus, stock option, or similar plan implemented by Company and
generally available to its senior executive employees, including, without
limitation, Company's Amended and Restated 1993 Stock Incentive Plan approved by
the Board and Company's shareholders on or about June 7, 1999 (the "Plan") for
the grant of options to Executive as approved by the Board.

4. Termination of the Agreement Prior To the Expiration.

    This Agreement and the Employment Period of Executive may be terminated at
any time as follows (the effective date of such termination hereinafter referred
to as the "Termination Date"):

    4.1 Termination upon Death or Disability of Executive.

        4.1.1 This Agreement and the Employment Period shall terminate
immediately upon the death of Executive. In such event, all rights of Executive
and/or Executive's estate (or named beneficiary) shall cease except for the
right to receive payment of the amounts set forth in Section 4.5.4 of the
Agreement.

        4.1.2 Company may terminate this Agreement and the Employment Period
upon the disability of Executive. For purposes of this Agreement, Executive
shall be deemed to be "disabled" if Executive, as a result of illness or
incapacity, shall be unable to perform substantially his required duties for a
period of three (3) consecutive months or for any aggregate period of three (3)
months in any six (6) month period. In the event of a dispute as to whether
Executive is disabled, Company may refer Executive to a licensed practicing
physician of Company's choice, and Executive agrees to submit to such tests and
examination as such physician shall deem appropriate to determine Executive's
capacity to perform the services required to be performed by Executive
hereunder. In such event, the parties hereby agree that the decision of such
physician as to the disability of Executive's shall be final and binding on the
parties. Any termination of the Agreement under this Section 4.1.2 shall be
effected without any adverse affect on Executive's rights to receive benefits
under any disability policy of Company, but shall not be treated as a
termination without cause.

    4.2 Termination by Company for Cause. Company may terminate this Agreement
and the Employment Period for Cause (as defined herein) upon written notice to
Executive, which termination shall be effective on the date specified by Company
in such notice; provided however, that Executive shall have a period of ten (10)
days (or such longer period not to exceed 30 days as would be reasonably
required for Executive to cure such action or inaction) after the receipt of the
written notice from Company to cure the particular action or inaction, to the
extent a cure is possible. For purposes of this Agreement, the term "Cause"
shall mean:

        4.2.1 the willful or grossly negligent failure by Executive to perform
his duties and obligations hereunder in any material respect, other than any
such failure resulting from the disability of Executive;

        4.2.2 Executive's conviction of a crime or offense involving the
property of Company, or any crime or offense constituting a felony or involving
fraud or moral turpitude; provided that, in the event that Executive is arrested
or indicted for a crime or offense related to any of the foregoing, then Company
may, at its option, place Executive on paid leave of absence, pending the final
outcome of such arrest or indictment;

        4.2.3 Executive's violation of any law, which violation is materially
and demonstrably injurious to the operations or reputation of Company; or

        4.2.4 Executive's material violation of any generally recognized policy
of Company, Executive's refusal to follow the lawful directions of the Board, or
Executive's insubordination to his supervisor.

Notwithstanding the foregoing, any notice and lapse of time period provided in
this Section 4.2 shall not be required with respect to any event or circumstance
which is the same or substantially the same as an event or circumstance with
respect to which notice and an opportunity to cure has been given within the
previous six (6) months.

    4.3 Termination without Cause. Either party may terminate this Agreement and
the Employment Period without cause upon thirty (30) days prior written notice
to the other party. If either party elects not to renew this Agreement for any
renewal period pursuant to Section 2 hereof, such election shall not constitute
a termination of the Employment Period without cause.

    4.4 Termination by Executive for Constructive Discharge.

        4.4.1 Executive may terminate this Agreement and the Employment Period,
in accordance with the process set forth below, a result of a Constructive
Discharge. For purposes of this Agreement "Constructive Discharge" shall mean:

        (i) a failure of Company to meet its obligations in any material respect
under this Agreement, including, but not limited to, any reduction in or failure
to pay the Base Salary;

        (ii) a material diminution in or other substantial adverse alteration in
the nature or scope of Executive's responsibilities with Company;

        (iii) Executive has been asked to relocate his principal place of
business to a location that is more than fifty (50) miles from Company's offices
located in Libertyville, Illinois; or

        (iv) there has been a Change of Control of Company.

        4.4.2 For purposes of this Agreement, a "Change of Control" shall mean
any one of the following events:

        (i) the acquisition by any person or group of beneficial ownership of
stock possessing more than thirty percent (30%) of the outstanding securities of
Company which generally entitle the holder thereof to vote for the election of
directors ("Voting Power"), except that (a) no such person or group shall be
deemed to own beneficially (1) any securities acquired directly from Company
pursuant to a written agreement with Company, or (2) any securities held by the
company or a subsidiary of Company ("Subsidiary"), or any employee benefit plan
(or related trust) of Company or a Subsidiary; and (b) no Change in Control
shall be deemed to have occurred solely by reason of any such acquisition by a
corporation with respect to which, after such acquisition, more than sixty
percent (60%) of the then outstanding shares of common stock of such corporation
and the Voting Power of such corporation are then beneficially owned, directly
or indirectly, by the persons who were the beneficial owners of the stock and
Voting Power of Company immediately before such acquisition, in substantially
the same proportions as their ownership immediately before such acquisition; or

        (ii) the individuals who constitute the Board as of the date of this
Agreement (the "Incumbent Board") cease for any reason other than their deaths
to constitute at least a majority of the Board; provided that any individual who
becomes a director after the date of this Agreement whose election or nomination
for election by Company's stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then comprising the Incumbent Board shall be
considered, for purposes of this section, as though such individual were a
member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of Company
(as such terms are used in Rule 14a-11 under the 1934 Act); or

        (iii)Company effects: (a) a merger, reorganization or consolidation of
Company with respect to which the individuals and entities who were the
respective beneficial owners of the shares of common stock and Voting Power of
Company immediately before such merger, reorganization or consolidation do not,
immediately after such merger, reorganization or consolidation, beneficially
own, directly or indirectly, more than sixty percent (60%) of, respectively, the
then outstanding shares of common stock and the Voting Power of the corporation
resulting from such merger, reorganization, or consolidation; (b) a liquidation
or dissolution of Company; or (c) a sale or other disposition of all or
substantially all of the assets of Company.

        4.4.3 For purpose of the foregoing definition, the terms "beneficially
owned" and "beneficial ownership" and "person" shall have the meanings ascribed
to them in SEC rules 13d-5(b) under the 1934 Act, and "group" means two or more
persons acting together in such a way to be deemed a person for purposes of
Section 13(d) of the 1934 Act.

        4.4.4 In the event of a Constructive Discharge other than as a result of
a Change in Control, Executive shall have the right to terminate this Agreement
and receive the benefits set forth in Section 4.5.1 below, upon delivery of
written notice to Company no later than the close of business on the sixtieth
(60th) day following the effective date of a Constructive Discharge; provided,
however, that such termination shall not be effective until the expiration of
ten (10) days after receipt by Company of such written notice and Company has
not cured such Constructive Discharge within the 10-day period. If Company so
effects a cure, the Constructive Discharge notice shall be deemed rescinded and
of no force or effect. Notwithstanding the foregoing, such notice and lapse of
time shall not be required with respect to any event or circumstance which is
the same or substantially the same as an event or circumstance with respect to
which notice and an opportunity to cure has been given within the previous six
(6) months. The effective date of a Constructive Discharge shall be: (i) in the
event of a Constructive Discharge under Section 4.4.1(i) or (ii), the effective
date of the event giving rise to the Constructive Discharge; or (ii) in the
event of a Constructive Discharge under Section 4.4.1(iii), the date on which
Executive receives notice of the request to relocate.

        4.4.5 In the event of a Constructive Discharge as a result of a Change
of Control, Executive shall have the right to terminate this Agreement and
receive the benefits set forth in Section 4.5.2 upon delivery of written notice
to Company no later than one (1) year following the effective date of the Change
of Control.

    4.5 Rights upon Termination. Upon termination of this Agreement and the
Employment, the following shall apply:

        4.5.1 Termination by Company Without Cause or for Constructive
Discharge. If Company terminates the Employment Period without Cause (other than
a non-renewal by Company under Section 2), or if Executive terminates the
Employment Period as a result of a Constructive Discharge, Executive shall be
entitled to receive payment of any Base Salary amounts that have accrued but
have not been paid as of the Termination Date, and the unpaid Performance Bonus,
if any, with respect to the Fiscal Year preceding the Fiscal Year in which the
Termination Date occurs (such Performance Bonus, if any, to be determined in the
manner that it would have been determined, and payable at the time it would have
been payable, under Section 3.2 had there been no termination of the Employment
Period). In addition, subject to Section 4.5.2, below, Company shall be
obligated to pay Executive (or provide Executive with) the following benefits as
severance:

        (i) two (2) years of Executive's Base Salary, payable in twenty-four
(24) equal monthly installments commencing on the Termination Date, equal to
Executive's annual Base Salary in effect immediately prior to the Termination
Date, such amount to be payable regardless of whether Executive obtains other
employment and is compensated therefor (but only so long as Executive is not in
violation of Section 5 hereof);

        (ii) the Performance Bonus for the Fiscal Year in which the Termination
Date occurs that would have been payable under Section 3.2 had there been no
termination of the Employment Period (such Performance Bonus to be determined in
the manner it would have been determined under Section 3.2 had there been no
termination of the Employment Period), payable as follows: (a) fifty percent
(50%) of such Performance Bonus shall be paid to Executive on the Termination
Date; and (b) the remaining fifty percent (50%) shall be paid in twelve (12)
equal monthly installments commencing on the fifteenth day of the first full
month following the Termination Date;

        (iii) continuation of Executive's then current enrollment (including
family enrollment, if applicable) in all health and/or dental insurance benefits
set forth in Section 3.2.2 for a period of twenty-four (24) months following the
Termination Date, with Executive's contribution to such plans as if Executive
were employed by Company, such contributions to be paid by Executive in the same
period (e.g., monthly, bi-weekly, etc.) as all other employees of Company;
provided, however that Company may terminate such coverage if payment from
Executive is not made within ten (10) days of the date on which Executive
receives written notice from Company that such payment is due; and provided,
further, that such benefits may be discontinued earlier to the extent that
Executive becomes entitled to comparable benefits from a subsequent employer;

        (iv) outplacement services, in an amount up to ten thousand dollars
($10,000), paid to Executive on exit; and

        (v) any stock options or other awards granted to Executive pursuant to
Section 3.5 that have not vested as of the Termination Date shall vest in full
upon the Termination Date.

        4.5.2 Additional Severance Upon Termination for Change of Control. If
Executive terminates the Employment Period pursuant to Section 4.4 by reason of
a Change of Control, then Executive shall be entitled to receive the
compensation and benefits described in Section 4.5.1 (except for those benefits
described in Sections 4.5.1(i) and (ii)) and the following additional benefits
as severance:

        (i) payment in a lump sum of an amount equal to the product of
Executive's Base Salary in effect as of the Termination Date, multiplied by
2.99; and

        (ii) a lump sum payment of the minimum Performance Bonus amount of
seventy-five thousand dollars ($75,000), multiplied by 2.99.

        4.5.3 Termination With Cause by Company or Without Cause by Executive.
If Company terminates the Employment Period with Cause, or if Executive
terminates the Employment Period other than as a result of a Constructive
Discharge or a non-renewal under Section 2, Company shall be obligated to pay
Executive (i) any Base Salary amounts that have accrued but have not been paid
as of the Termination Date; and (ii) the unpaid Performance Bonus, if any, with
respect to the Fiscal Year preceding the Fiscal Year in which the Termination
Date occurs (such Performance Bonus, if any, to be determined in the manner it
would have been determined, and payable at the time it would have been payable,
under Section 3.2 had there been no termination of the Employment Period).

        4.5.4 Termination Upon Death or Disability. If the Employment Period is
terminated because of the death or disability of Executive, Company shall be
obligated to pay Executive or, if applicable, Executive's estate, the following
amounts: (i) earned but unpaid Base Salary; (ii) the unpaid Performance Bonus,
if any, with respect to the Fiscal Year preceding the Fiscal Year in which the
Termination Date occurs (such Performance Bonus, if any, to be determined in the
manner it would have been determined, and payable at the time it would have been
payable, under Section 3.2 had there been no termination of the Employment
Period); and (iii) the amount of Executive's Performance Bonus, if any, for the
Fiscal Year in which the Termination Date occurs that would have been payable
under Section 3.2 had there been no termination of the Employment Period (such
Performance Bonus, if any, to be determined in the manner it would have been
determined under Section 3.2 had there been no termination of the Employment
Period), payable as follows: (a) fifty percent (50%) of such Performance Bonus
shall be paid on the Termination Date; and (b) the remaining fifty percent (50%)
shall be paid in twelve (12) equal monthly installments commencing on the
fifteenth day of the first full month following the Termination Date.

        4.5.5 Termination for Non-Renewal by Company. If the Employment Period
is terminated by reason of a non-renewal by Company under Section 2, then
Executive shall be entitled to receive payment of any Base Salary amounts that
have accrued but have not been paid as of the Termination Date, and the unpaid
Performance Bonus, if any, with respect to the Fiscal Year preceding the Fiscal
Year in which the Termination Date occurs (such Performance Bonus, if any, to be
determined in the manner that it would have been determined, and payable at the
time it would have been payable, under Section 3.2 had there been no termination
of the Employment Period). In addition, Company shall be obligated to pay
Executive as severance one (1) year of Executive's Base Salary, payable in
twelve (12) equal monthly installments commencing on the Termination Date, equal
to Executive's annual Base Salary in effect immediately prior to the Termination
Date, such amount to be payable regardless of whether Executive obtains other
employment and is compensated therefor (but only so long as Executive is not in
violation of Section 5 hereof).

    4.6 Effect of Notice of Termination. Any notice of termination by Company,
whether for Cause or without cause, may specify that, during the notice period,
Executive need not attend to any business on behalf of Company.

5. Noncompetition and Confidentiality.

    5.1 Covenant Not to Compete. During the Employment Period and for a period
of one (1) year after the expiration or earlier termination of the Employment
Period (other than a termination by Company without Cause or a termination by
Executive for Constructive Discharge), Executive shall not, (i) directly or
indirectly act in concert or conspire with any person employed by Company in
order to engage in or prepare to engage in or to have a financial or other
interest in any business which is a Direct Competitor (as defined below); or
(ii) serve as an employee, agent, partner, shareholder, director or consultant
for, or in any other capacity participate, engage or have a financial or other
interest in any business which is a Direct Competitor (provided, however, that
notwithstanding anything to the contrary contained in this Agreement, Executive
may own up to two percent (2%) of the outstanding shares of the capital stock of
a company whose securities are registered under Section 12 of the Securities
Exchange Act of 1934). For purposes of this Agreement, the term "Direct
Competitor" shall mean any person or entity engaged in the business of marketing
or providing within the continental United States prescription products or
services for pharmacy benefit management products or services including, without
limitation, prepackaged prescription products or services, point of care
pharmacy dispensing systems, point of care decision support software for
physicians, mail service pharmacy products or services, or pharmaceuticals or
pharmaceutical delivery systems.

    5.2 No Solicitation of Employees. During the Employment Period and for a
period of one (1) year following the expiration or earlier termination of the
Employment Period for any reason, Executive shall not, directly or indirectly,
whether for its own account or for the account of any other individual or
entity, (i) employ, hire or solicit for employment, or attempt to employ, hire
or solicit for employment, any Employee (as defined below), (ii) divert or
attempt to divert, directly or indirectly, or otherwise interfere in a material
fashion with or circumvent Company's relationship with, any Employees, or (iii)
induce or attempt to induce, directly or indirectly, any Employee to terminate
his or her employment or other business relationship with Company. For purposes
of this Section 5.2, "Employee" shall mean any person who is or was employed by
Company during the Employment Period; provided, however, that "Employee" shall
not include any person (a) whose employment with Company was terminated by
Company without cause, or (b) who was not employed by Company at any time during
the six (6) month period immediately prior to the Termination Date.

    5.3 Confidential Information. Company has advised Executive, and Executive
acknowledges, that it is the policy of Company to maintain as secret and
confidential all Protected Information (as defined below), and that Protected
Information has been and will be developed at substantial cost and effort to
Company. Executive shall not at any time, directly or indirectly divulge,
furnish or make accessible to any person, firm, corporation, association or
other entity (otherwise than as may be required in the regular course of
Executive's employment), nor use in any manner, either during the Employment
Period or after the termination of the Employment Period for any reason, any
Protected Information, or cause any such information of Company to enter the
public domain, except as required by law or court order. "Protected Information"
means trade secrets, confidential and proprietary business information of
Company, and any other information of Company, including but not limited to,
customer lists (including potential customers), sources of supply, processes,
plans, materials, pricing information, internal memoranda, marketing plans,
internal policies, and products and services which may be developed from time to
time by the company and its agents or employees, including Executive; provided,
however, that information that is in the public domain (other than as a result
of a breach of this Agreement), approved for release by Company or lawfully
obtained from third parties who are not bound by a confidentiality agreement
with Company, is not Protected Information.

    5.4 Injunctive Relief. Executive acknowledges and agrees that the
restrictions imposed upon him by this Section 5 and the purpose for such
restrictions are reasonable and are designed to protect the Protected
Information and the continued success of Company without unduly restricting
Executive's future employment by others. Furthermore, Executive acknowledges
that in view of the Protected Information of Company which Executive has or will
acquire or has or will have access to and the necessity of the restriction
contained in this Section 5, any violation of the provisions of this Section 5
would cause irreparable injury to Company and its successors in interest with
respect to the resulting disruption in their operations. By reason of the
foregoing, Executive consents and agrees that if he violates any of the
provisions of this Section 5, the company and its successors in interest, as the
case may be, shall be entitled, in addition to any other remedies that they may
have, including monetary damages, to an injunction to be issued by a court of
competent jurisdiction, restraining Executive from committing or continuing any
violation of this Section 5.

6. Certain Additional Payments by Company.

    Company agrees that:

    6.1 Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any payment or distribution by Company to or for the
benefit of Executive (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise, but determined without
regard to any additional payments required under this Section 6) (a "Payment")
would be subject to the excise tax imposed by Section 4999 of the Code or if any
interest or penalties are incurred by Executive with respect to such excise tax
(such excise tax, together with any such interest and penalties, being hereafter
collectively referred to as the "Excise Tax"), then Executive shall be entitled
to receive an additional payment (a "Gross-Up Payment") in an amount such that
after payment by Executive of all taxes (including interest or penalties imposed
with respect to such taxes), including, without limitation, any income taxes
(and any interest and penalties imposed with respect thereto) and Excise Tax
imposed upon the Gross-Up Payment, Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payment.

    6.2 Subject to the provisions of Section 6.3, below, all determinations
required to be made under this Section 6, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by the
accounting firm which is then serving as the auditors for Company (the
"Accounting Firm"), which shall provide detailed supporting calculations both to
Company and Executive within fifteen (15) business days of the receipt of notice
from Executive that there has been a Payment, or such earlier time as is
requested by Company. In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity, or group effecting the Change
in Control, Executive shall appoint another nationally recognized accounting
firm to make the determinations required hereunder (which accounting firm shall
then be referred to as the Accounting Firm hereunder). All fees and expenses of
the Accounting Firm shall be borne solely by Company. Any Gross-Up Payment, as
determined pursuant to this Section 6, shall be paid by Company to Executive
within five (5) days of the receipt of the Accounting Firm's determination. If
the Accounting Firm determines that no Excise Tax is payable by Executive, it
shall furnish Executive with a written opinion that failure to report the Excise
Tax on Executive's applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any good faith determination by
the Accounting Firm shall be binding upon Company and Executive. As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by Company should have been made
("Underpayment"), consistent with the calculations required to be made
hereunder. In the event that Company exhausts its remedies pursuant to Section
6.3, below, and Executive thereafter is required to make a payment of any Excise
Tax, the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by Company to or for
the benefit of Executive.

    6.3 Executive shall notify Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by Company of a
Gross-Up Payment. Such notification shall be given as soon as practicable but no
later than fifteen (15) business days after Executive is informed in writing of
such claim and shall apprise Company of the nature of such claim and the date on
which such claim is requested to be paid. Executive shall not pay such claim
prior to the expiration of the thirty (30) day period following the date on
which Executive gives such notice to the company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due). If
Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive shall:

        6.3.1 Give Company any information reasonably requested by Company
relating to such claim;

        6.3.2 Take such action in connection with contesting such claim as
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by Company;

        6.3.3 Cooperate with Company in good faith in order effectively to
contest such claim; and

        6.3.4 Permit Company to participate in any proceedings relating to such
claim; provided, however, that Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs an expenses. Without limiting the foregoing provisions of this
Section 6.3, the company shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner; and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as Company shall determine;
provided further, however, that if Company directs Executive to pay such claim
and sue for a refund, Company shall advance the amount of such payment to
Executive on an interest-free basis ad shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount. further
more, Company's control of the contest shall be limited to issues with respect
to which a Gross-Up Payment would be payable hereunder and Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

    6.4 If, after the receipt by Executive of an amount advanced by Company
pursuant to Section 6.3 above, Executive becomes entitled to receive any refund
with respect to such claim, Executive shall (subject to Company's complying with
the requirements of said interest paid or credited thereon, after taxes
applicable thereto). If, after the receipt by Executive of an amount advanced by
Company pursuant to said Section 6.3, a determination is made that Executive
shall not be entitled to any refund with respect to such claim and Company does
not notify Executive in writing of its intent to contest such denial of refund
prior to the expiration of thirty (30) days after such determination, then such
advance shall be forgiven and shall not be required to be repaid; and the amount
of such advance shall offset, to the extent thereof, the amount of the Gross-Up
Payment required to be paid.

7. No Set-Off or Mitigation.

    The Company's obligation to make the payments provided or in this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against Executive or others. In no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Executive under any of the provisions of this
Agreement and, except as otherwise provided herein, such amounts shall not be
reduced whether or not Executive obtains other employment.

8. Payment of Certain Expenses.

    Company agrees to pay promptly as incurred, to the fullest extent permitted
by law, all legal fees and expenses which Executive may reasonably incur as a
result of any contest by Company, Executive or others of the validity or
enforceability of, or liability under, any provision of the Agreement (including
as a result of any contest initiated by Executive about the amount of any
payment due pursuant to this Agreement), plus in each case interest on any
delayed payment at the applicable federal rate provided for in Section
7872(f)(2)(A) of the Code; provided, however, that Company shall not be
obligated to make such payment with respect to any contest in which Company
prevails over Executive.

9. Indemnification.

    To the fullest extent permitted by law, Company shall indemnify Executive
(including the advancement of expenses) for any judgments, fines, amounts paid
in settlement and reasonable expenses, including attorney's fees, incurred by
Executive in connection with the defense or any lawsuit or other claim to which
Executive is made a party by reason of being an officer, director or employee of
Company or any of its Subsidiaries.

10. Miscellaneous.

    10.1 Valid Obligation. This Agreement has been duly authorized, executed and
delivered by Company and has been duly executed and delivered by Executive and
is a legal, valid and binding obligation of Company and of Executive,
enforceable in accordance with its terms.

    10.2 No Conflicts. Executive represents and warrants that the performance by
him of his duties hereunder will not violate, conflict with, or result in a
breach of any provision of, any agreement to which he/she is a party.

    10.3 Applicable Law. This Agreement shall be construed in accordance with
the laws of the State of Illinois, without reference to Illinois' choice of law
statutes or decisions.

    10.4 Severability. The provisions of this Agreement shall be deemed
severable, and the invalidity or unenforceability of any one ore more of the
provisions hereof shall not affect the validity or enforceability of any other
provision. In the event any clause of this Agreement is deemed to be invalid,
the parties shall endeavor to modify that clause in a manner which carries out
the intent of the parities in executing this Agreement.

    10.5 No Waiver. The waiver of a breach of any provision of this Agreement by
any party shall not be deemed or held to be a continuing waiver of such breach
or a waiver of any subsequent breach of any provision of this Agreement or as
nullifying the effectiveness of such provision, unless agreed to in writing by
the parties.

    10.6 Notices. All demands, notices, requests, consents and other
communications required or permitted under this Agreement shall be in writing
and shall be personally delivered or sent by facsimile machine (with a
confirmation copy sent by one of the other methods authorized in this Section),
or by commercial overnight delivery service, to the parties at the addresses set
forth below:



To Company: Allscripts, Inc.   2401 Commerce Drive   Libertyville, Illinois
60048   Attention: Chief Executive Officer     With a copy to: Akin, Gump,
Strauss, Hauer and Feld, L.L.P.   1333 New Hampshire Avenue, N.W.   Washington,
D.C. 20036   Attention: Philip Green     To Executive: Joe Carey   2636 Oak
Avenue   Northbrook, IL 60062    

Notices shall be deemed given upon the earliest to occur of (i) receipt by the
party to whom such notice is directed, if hand delivered; (ii) if sent by
facsimile machine, on the day (other than a Saturday, Sunday or legal holiday in
the jurisdiction to which such notice is directed) such notice is sent if sent
(as evidenced by the facsimile confirmed receipt) prior to 5:00 p.m. Central
Time and, if sent after 5:00 p.m. Central Time, on the day (other than a
Saturday, Sunday or legal holiday in the jurisdiction to which such notice is
directed) after which such notice is sent; or (iii) on the first business day
(other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) following the day the same is deposited with the
commercial carrier if sent by commercial overnight delivery service. Each party,
by notice duly given in accordance therewith may specify a different address for
the giving of any notice hereunder.

    10.7 Assignment of Agreement. This Agreement shall be binding upon and inure
to the benefit of Executive and Company, their respective successors and
permitted assigns and Executive's heirs and personal representatives. Neither
party may assign any rights or obligations hereunder to any person or entity
without the prior written consent of the other party. This Agreement shall be
personal to Executive for all purposes.

    10.8 Entire Agreement; Amendments. Except as otherwise provided herein, this
Agreement contains the entire understanding between the parties, and there are
no other agreements or understandings between the parties with respect to
Executive's employment by Company and his obligations thereto. Executive
acknowledges that he is not relying upon any representations or warranties
concerning his employment by Company except as expressly set forth herein. No
amendment or modification to the Agreement shall be valid except by a subsequent
written instrument executed by the parties hereto.

    10.9 Dispute Resolution and Arbitration. The following procedures shall be
used in the resolution of disputes:

        10.9.1 Dispute. In the event of any dispute or disagreement between the
parties under this Agreement, the disputing party shall provide written notice
to the other party that such dispute exists. The parties will then make a good
faith effort to resolve the dispute or disagreement. If the dispute is not
resolved upon the expiration of fifteen (15) days from the date a party receives
such notice of dispute, the entire matter shall then be submitted to arbitration
as set forth in Section 10.9.2.

        10.9.2 Arbitration. If the dispute or disagreement between the parties
has not been resolved in accordance with the provisions of Section 10.9.1 above,
then any such controversy or claim arising out of or relating to this Agreement,
or the breach thereof, shall be settled by arbitration to be held in Chicago,
Illinois, in accordance with the rules of the American Arbitration Association
then in effect. Any decision rendered herein shall be final and binding on each
of the parties and judgement may be entered thereon in the appropriate state or
federal court. The arbitrators shall be bound to strict interpretation and
observation of the terms of this Agreement. The company shall pay the costs of
arbitration.

    10.10 Survival. The provisions of Sections 4.5, 5, 8 and 9 of this Agreement
shall survive the expiration or earlier termination of the Agreement.

    10.11 Headings. Section headings used in this Agreement are for convenience
of reference only and shall not be used to construe the meaning of any provision
of this Agreement.

    10.12 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but both of which together shall constitute
one and the same instrument.

IN WITNESS WHREOF, the parties have executed this Agreement as of the date and
year first above written.

 

 

ALLSCRIPTS, INC.

 

 

 

 

 

By: /s/Philip D. Green

 

 



--------------------------------------------------------------------------------

 

 

Name: Philip Green

 

 



--------------------------------------------------------------------------------

 

 

Title: Board Member/Compensation Committee

 

 

 

 

 

EXECUTIVE

 

 

/s/Joe Carey

 

 



--------------------------------------------------------------------------------

 

 

Joe Carey